SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement[] Confidential, for use of the [X] Definitive Proxy StatementCommission only [] Definitive Additional Materials [] Soliciting Material pursuant to Rule 14a-11c or Rule 14a-12 MATTHEWS INTERNATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(I)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NOTICE OF ANNUAL MEETING AND PROXY STATEMENT Notice of ANNUAL MEETING OF SHAREHOLDERS To be held February 21, 2013 To Our Shareholders: The Annual Meeting of the Shareholders of Matthews International Corporation will be held at 6:00 PM on Thursday, February 21, 2013 at the Sheraton Station Square Hotel, 300 West Station Square Drive, Pittsburgh, Pennsylvania, for the purpose of considering and acting upon the following: 1. To elect three directors of the Company for a term of three years. 2. To approve the adoption of the 2012 Equity Incentive Plan. 3. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registeredpublic accounting firm to audit the records of the Company for the fiscal year ending September 30, 2013. 3. To provide an advisory (non-binding) vote on the executive compensation of the Company’s named executive officers. 4. To transact such other business as may properly come before the meeting. Shareholders of record as of December 31, 2012 will be entitled to vote at the Annual Meeting or any adjournments thereof. Please indicate on the enclosed proxy card whether you will or will not be able to attend this meeting. Return the card in the enclosed envelope as soon as possible.If you receive more than one proxy card (for example, because you own common stock in more than one account), please be sure to complete and return all of them. We hope you can be with us for this important occasion. Sincerely, Steven F. Nicola Corporate Secretary January 22, 2013 Matthews International Corporation Proxy Statement Table of Contents Page Proxy Statement 1 Outstanding Stock and Voting Rights 2 General Information Regarding Corporate Governance 3 Board of Directors 3 Board Composition 3 Board Committees 4 Executive Committee 4 Nominating and Corporate Governance Committee 4 Audit Committee 5 Finance Committee 5 Compensation Committee 5 Meeting Attendance 6 Compensation of Directors 6 Director Compensation Table 7 Access to Directors 7 Proposal 1 – Election of Directors 7 Nominees 8 Continuing Directors 9 Proposal 2 – Approval of the Adoption of the 2012 Equity Incentive Plan 12 Proposal 3 – Selection of Independent Registered Public Accounting Firm 25 Proposal 4 – Advisory (non-binding) vote on the executive compensation of the Company’s named executive officers 25 Stock Ownership 26 Stock Ownership Guidelines 27 Executive Compensation and Retirement Benefits 29 Compensation Committee Report 29 Compensation Discussion and Analysis 29 Annual Compensation of the Named Executive Officers 43 Summary Compensation Table 43 Grants of Plan-Based Awards Table 44 Outstanding Equity Awards at Fiscal Year-End Table 45 Option Exercises and Stock Vested Table 46 Retirement Benefits 46 Pension Benefits Table 47 Potential Payments Upon Termination or Change in Control 48 Audit Committee Matters 51 Report of the Audit Committee 51 Relationship with Independent Registered Public Accounting Firm 52 Certain Transactions 52 Compliance with Section 16(a) of the Exchange Act 53 Shareholder Proposals for the 2014 Annual Meeting 53 Other Matters 53 Exhibit A 55 Exhibit B 79 Matthews International Corporation Two NorthShore Center Pittsburgh, PA 15212 - 5851 412 / 442-8200 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on February 21, 2013 The 2013 Proxy Statement and the Annual Report to Shareholders for the year ended September 30, 2012 are also available at www.matw.com under the section entitled “Reports”. PROXY STATEMENT The accompanying proxy is solicited by the Board of Directors of Matthews International Corporation (“Matthews” or the “Company”) whose principal executive offices are located at Two NorthShore Center, Pittsburgh, Pennsylvania 15212.This Proxy Statement and the accompanying proxy were first released to shareholders on or about January 22, 2013. Execution of the proxy will not affect a shareholder's right to attend the meeting and vote in person.Any shareholder giving a proxy has the right to revoke it at any time before it is voted by giving notice to the Corporate Secretary or by attending the meeting and voting in person. Matters to be considered at the Annual Meeting are those set forth in the accompanying notice.Shares represented by proxy will be voted in accordance with instructions.In the absence of instructions to the contrary, the proxy solicited will be voted for the proposals set forth. Management does not intend to bring before the meeting any business other than that set forth in the Notice of Annual Meeting of Shareholders.If any other business should properly come before the meeting, it is the intention of management that the persons named in the proxy will vote in accordance with their best judgment. 1 OUTSTANDING STOCK AND VOTING RIGHTS The Company has one class of stock outstanding:Class A Common Stock, par value $1.00 per share, referred to as the "Common Stock." Each outstanding share of Common Stock of the Company entitles the holder to one vote upon any business properly presented at the shareholders' meeting.Cumulative voting is not applicable to the election ofdirectors. The Board of Directors of the Company has established December 31, 2012 as the record date for shareholders entitled to vote at the Annual Meeting. The transfer books of the Company will not be closed. A total of 27,674,765 shares of Common Stock are outstanding and entitled to vote at the meeting. Abstentions and broker non-votes have no effect on any proposal to be voted upon.Broker non-votes as to any matter are shares held by brokers and other nominees which are voted at the meeting on matters as to which the broker or nominee has discretionary authority, but which are not voted on the matter in question because the broker or nominee does not have discretionary voting authority as to suchmatter. 2 GENERAL INFORMATION REGARDING CORPORATE GOVERNANCE Board of Directors The Board of Directors is the ultimate governing body of the Company. As such, it functions within a framework of duties and requirements established by statute, government regulations and court decisions. Generally, the Board of Directors reviews and confirms the basic objectives and broad policies of the Company, approves various important transactions, appoints the officers of the Company and monitors Company performance in key results areas.The Board also has oversight responsibility of the processes established to report and monitor systems for material risks applicable to the Company.The full Board regularly reviews enterprise-wide risk management, which includes relationships with significant customers, volatility of commodity costs, changes in the markets in which the Company operates and existing and potential competitors.In addition, each Board committee plays a significant role in carrying out the risk oversight function.The Nominating and Corporate Governance Committee oversees risks related to corporate governance and ethics.The Audit Committee oversees risks related to financial reporting and control; environmental, health and sustainability matters; management policies and guidelines; legal claims and issues; and information technology.The Finance Committee, established in fiscal 2012, oversees the Company’s financial policies, strategies and capital structure.The Compensation Committee oversees risks related to human resources, succession planning and compensation. Board Composition The Articles of Incorporation of the Company provide that the Board of Directors has the power to set the number of directors constituting the full Board, provided that such number shall not be less than five nor more than fifteen. Until further action, the Board of Directors has fixed the number of directors constituting the full Board at eight, divided into three classes.The terms of office of the three classes of directors end in successive years. After reviewing the independence standards contained in the NASDAQ listing requirements, the Board of Directors has determined that each of its directors is independent, other than the Company’s President and Chief Executive Officer, Joseph C. Bartolacci.The Company’s Governance Guidelines provide that an employee member can remain on the Board for a period of no longer than one year following retirement from employment with the Company. The Board of Directors has determined that an independent, non-employee member should be appointed to serve as Chairman of the Board.The Board believes that separation of the positions of Chairman of the Board and Chief Executive Officer, with the appointment of an independent, non-employee director as Chairman, strengthens the Company’s corporate governance.John D. Turner is the Company’s current independent, non-employee Chairman of the Board. Mr. Turner and the other independent directors meet at such times as are necessary and generally on the dates of regularly scheduled Board meetings.The independent directors met a total of four times in fiscal 2012. During fiscal 2012, there were six regularly scheduled meetings and one special meeting of the Board of Directors. 3 Board Committees There are five standing committees appointed by the Board of Directors the Executive, Nominating and Corporate Governance, Audit, Finance and Compensation Committees. Management has the same responsibility to each Committee as it does to the Board of Directors with respect to providing adequate staff services and information.Furthermore, each Committee has the same power as the Board of Directors to employ the services of outside consultants and to have discussions and interviews with personnel of the Company and others. The principal functions of the five standing Committees are summarized as follows: Executive Committee The Executive Committee is appointed by the Board of Directors to have and exercise during periods between Board meetings all of the powers of the Board of Directors, except that the Executive Committee may not elect directors, change the membership of or fill vacancies on the Executive Committee, change the By-laws of the Company or exercise any authority specifically reserved by the Board of Directors.Among the functions customarily performed by the Executive Committee during periods between Board meetings are the approval, within limitations previously established by the Board of Directors, of the principal terms involved in sales of securities of the Company, and such reviews as may be necessary of significant developments in major events and litigation involving the Company.In addition, the Executive Committee is called upon periodically to provide advice and counsel in the formulation of corporate policy changes and, where it deems advisable, make recommendations to the Board of Directors. The members of the Executive Committee are John D. Turner (Chairperson), Gregory S. Babe, Katherine E. Dietze, Alvaro Garcia-Tunon and John P. O’Leary, Jr.The Executive Committee holds meetings at such times as are required.The Executive Committee did not meet in fiscal 2012. Nominating and Corporate Governance Committee The principal functions of the Nominating and Corporate Governance Committee are to (1)identify individuals qualified to become members of the Board of Directors, (2) recommend to the Board of Directors the director nominees for the next annual meeting of shareholders, (3) monitor and recommend to the Board of Directors changes, as necessary, to the Company’s Corporate Governance Guidelines, (4)lead the Board of Directors in complying with its Corporate Governance Guidelines and (5)review and make recommendations to the Board of Directors concerning director compensation.The Nominating and Corporate Governance Committee is also responsible for the annual evaluations of the performance of the Board of Directors and Committees of the Board, including individual directors.This Committee is committed to ensuring that (i) the nominees for membership on the Board of Directors are of the highest possible caliber and are able to provide insightful, intelligent and effective guidance to the management of the Company and (ii) the governance of the Company is in full compliance with law, reflects generally accepted principles of good corporate governance, encourages flexible and dynamic management without undue burdens and effectively manages the risks of the business and operations of the Company.From time to time, the Nominating and Corporate Governance Committee has retained the services of a third-party search firm to assist in the identification and evaluation of potential nominees for the Board of Directors.The Nominating and Corporate Governance Committee operates pursuant to a Charter and the Company’s Corporate Governance Guidelines, which are available for viewing on the Company’s website at www.matw.com under the section entitled “Corporate Governance”. 4 All members of the Nominating and Corporate Governance Committee are independent in accordance with the listing standards of NASDAQ.The Nominating and Corporate Governance Committee met three times during fiscal 2012.The current members of the Nominating and Corporate Governance Committee are John P. O’Leary, Jr. (Chairperson), Gregory S. Babe and Jerry R. Whitaker. Audit Committee The principal functions of the Audit Committee are to provide oversight of (1) the integrity of the Company's financial statements, reports on internal controls and other financial information provided by the Company, (2) the Company's compliance with legal and regulatory requirements, (3) the qualifications and independence of the Company's independent registered public accounting firm and (4) the performance of the Company's internal audit function (including disclosure controls and procedures for internal controls over financial reporting) and independent registered public accounting firm. The Committee will serve as a vehicle to provide an open avenue of communication between the Company's Board of Directors and financial management, the internal audit department, and the independent registered public accounting firm. The Audit Committee is responsible for appointing the Company's independent registered public accounting firm.The Audit Committee operates pursuant to a Charter, which is available for viewing on the Company’s website at www.matw.com under the section entitled “Corporate Governance”. The Audit Committee members are Alvaro Garcia-Tunon (Chairperson), Katherine E. Dietze and Morgan K. O’Brien, all of whom the Board of Directors has determined in its business judgment are independent from the Company and its management as defined by the relevant provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).Mr. Garcia-Tunon has been designated as the Audit Committee financial expert.During fiscal 2012, the Audit Committee met six times. Finance Committee The Finance Committee, established in fiscal 2012, provides oversight of the Company’s financial policies, strategies and capital structure.The Committee’s principal responsibilities include review and monitoring of significant capital expenditures; mergers, acquisitions and divestitures; the Company’s capital structure, debt and equity offerings; the dividend policy and share repurchase program; risk management programs; and the Company’s investor relations program.The Committee also provides oversight to the Pension Board on employee benefit plan matters and related plan investment management.Members of the Finance Committee are Katherine E. Dietze (Chairperson), Morgan K. O’Brien and Jerry R. Whitaker.The Finance Committee met three times in fiscal 2012. Compensation Committee The principal functions of the Compensation Committee, the members of which are Gregory S. Babe (Chairperson), Alvaro Garcia-Tunon and Morgan K. O’Brien, are to review periodically the suitability of the remuneration arrangements (including benefits) for the principal executives of the Company, and to prepare an annual report on executive compensation for inclusion in the Company’s Proxy Statement.The Committee also reviews, at least annually, succession plans for the position of Chief Executive Officer and other senior executive positions of the Company.The Compensation Committee operates pursuant to a Charter, which is available for viewing on the Company’s website at www.matw.com under the section entitled “Corporate Governance”. During fiscal 2012, the Compensation Committee met five times. 5 Meeting Attendance Under the applicable rules of the SEC, the Company's Proxy Statement is required to name those directors who during the preceding year attended fewer than 75% of the total number of meetings held by the Board and by the Committees of which they are members. During fiscal 2012, all directors attended at least 75% of such meetings for which they wereeligible. The Company does not have a formal policy with regard to Board members attending the Annual Meeting of Shareholders, but it is customary for the Board members to do so, and in general all or most of the Board members have attended annual meetings in the recent past.All but one of the Board members attended the 2012 Annual Meeting of Shareholders. Compensation of Directors Director compensation is administered and determined by the Nominating and Corporate Governance Committee.In performing its duties, the Committee consults with various independent third-party advisors.In fiscal 2012, the Committee consulted primarily with PayGovernance, an independent human resources consulting firm. Under the Company’s 1994 Director Fee Plan, as amended, each eligible independent director received an annual retainer valued at $60,000 in 2012.Such annual retainer may be paid either in cash or in shares of the Company’s Common Stock, as determined by the Nominating and Corporate Governance Committee.If the Nominating and Corporate Governance Committee decides to pay the annual retainer in cash, a director may instead elect to receive the annual retainer in current shares of the Company’s Common Stock or Common Stock credited to a deferred stock account as phantom stock.If the Nominating and Corporate Governance Committee chooses to pay such annual retainer in Common Stock, a director may defer the receipt of such Common Stock. Each independent director also receives an annual stock-based grant (non-statutory stock options, stock appreciation rights and/or restricted shares).The value of this grant was $80,000 in the form of restricted stock in 2012, and will be $100,000 in the form of restricted stock in 2013.The precise annual stock-based awards to be granted and their valuation are determined by the Nominating and Corporate Governance Committee.At December 31, 2012, there were 99,955 shares available for future grant under the 1994 Director Fee Plan. The non-employee Chairman of the Board receives an additional annual retainer fee of $70,000 which, at the election of the Chairman, may be received in cash, current shares of the Company’s Common Stock or Common Stock credited to a deferred stock account as phantom stock.Each Committee chairperson receives an additional retainer fee for a year of service as a Committee chairperson.The chairperson retainer fee was $7,500 ($12,000 in the case of the Audit Committee chairperson) in 2012.Meeting fees are not paid to Directors. The Company does not provide any retirement benefits or perquisites to any of its non-employee directors. 6 The following table summarizes the director compensation earned by the non-employee directors of the Company for fiscal 2012. Director Compensation Table Name Fees Earned or Paid in Cash (1) Stock Awards (2) Option Awards Non-Equity Incentive Plan Compen-sation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compen-sation Total J.D. Turner - G.S. Babe - K.E. Dietze - A. Garcia-Tunon - M.K. O’Brien - J.P. O’Leary, Jr. - J.R. Whitaker - Mr. Babe elected to receive fees of $67,500 in shares of the Company’s Common Stock credited to a deferred stock account as phantom shares. Amounts in this column reflect the grant date fair value of awards of restricted shares of the Company’s Common Stock granted during fiscal 2012 computed in accordance with Financial Accounting Standards Board ASC Topic 718; however, the estimate of forfeiture related to service-based vesting conditions is disregarded for purposes of this valuation.There were no forfeitures of restricted shares by any of the directors during fiscal 2012.On March 8, 2012, Messrs. Turner, Babe, Garcia-Tunon, O’Brien, O’Leary, Whitaker and Ms. Dietze were each awarded 2,589 restricted shares with a grant date fair value of $80,000. Access to Directors The shareholders of the Company may communicate in writing to the Board of Directors by sending such communication to the Board or a particular director in care of Steven F. Nicola, Corporate Secretary, at the Company.At present, such communications will be directly forwarded to the Board or such particular director, as applicable. PROPOSAL 1 ELECTION OF DIRECTORS Nominations for election to the Board of Directors may be made by the Nominating and Corporate Governance Committee or by the shareholders.Alvaro Garcia-Tunon, John P. O’Leary, Jr. and Jerry R. Whitaker, whose terms of office are expiring, have been nominated by the Nominating and Corporate Governance Committee to serve for a three-year term that will end in 2016.Nominations made by the shareholders must be made in writing in accordance with Section 6.1 of the Articles of Incorporation.No such nominations have been received. The Company’s process for filling director vacancies includes determination of the professional skills and background desired to serve the best interests and current needs of the Company and its shareholders, retention of a third-party search firm to assist in the identification and evaluation of director candidates, consideration of candidates nominated by shareholders (if any), evaluation of candidate’s credentials and experience by the Nominating and Corporate Governance Committee (including personal interviews with selected candidates), and a formal recommendation by the Nominating and Corporate Governance Committee to the Board of Directors regarding the candidate considered to be the most qualified to fill the director vacancy. 7 The Committee assesses a candidate’s background, skills, diversity, personal characteristics and business experience and applies the the following criteria and qualifications.Candidates are to be of the highest ethical character, share the values of the Company, have reputations, both personal and professional, consistent with the image and reputation of the Company, be highly accomplished in their respective field, with superior credentials and recognition, and provide the relevant expertise and experience necessary to assist the Board and the Company to increase shareholder value.The Board may prioritize the criteria depending on the current needs of the Board and the Company.The Board does not have a formal diversity policy for selecting directors, but considers diversity of race, gender and national origin to be relevant factors that are weighed with other criteria in recommending and nominating directors for election to the Board of Directors of Matthews. Under the Company’s Corporate Governance Guidelines, any director who experiences a change in principal occupation or primary business affiliation from that in which such director was engaged upon their last election to the Board, must offer to submit a letter of resignation from the Board. The Board of Directors has no reason to believe that any of the nominees will become unavailable for election. If any nominee should become unavailable prior to the meeting, the accompanying proxy will be voted for the election in the nominee's place of such other person as the Board of Directors may recommend. Only affirmative votes are counted in the election of directors.The three nominees for election as directors at the Annual Meeting in the Class of 2016 who receive the highest number of votes cast for the election of directors by the holders of the Company’s Common Stock present in person or voting by proxy, a quorum being present, will be elected as directors. The Board of Directors recommends that you vote FOR the election of the nominated directors. The following information is furnished with respect to the persons nominated by the Board of Directors for election as directors and with respect to the continuing directors. Nominees Class of 2016 Alvaro Garcia-Tunon, age 60, was elected to the Board of Directors in October 2009.Mr. Garcia-Tunon was named Executive Vice President and Chief Financial Officer for Wabtec Corporation, a provider of products and services for the global rail industry, in February 2012.Prior to that, he was Executive Vice President, Chief Financial Officer and Secretary since December 2010.Prior thereto he served as Senior Vice President, Chief Financial Officer and Secretary since 2003.Mr. Garcia-Tunon was Senior Vice President, Finance of Wabtec from 1999 until 2003, and prior thereto was Vice President and Treasurer of Wabtec.As the current Chief Financial Officer of a public company with global operations, Mr. Garcia-Tunon has leadership skills in international business, corporate governance and risk management.He also provides the Board and the Audit Committee, of which he is a Chairman, the strong financial and accounting skills required to be considered a financial expert.Mr. Garcia-Tunon also is a member of the Executive and Compensation Committees. 8 Mr. Garcia-Tunon currently serves on the Board of Directors of MSA, a global leader in the development, manufacture and supply of safety products that protect people and facility infrastructures. He also is a board member of the Pittsburgh Civic Light Orchestra and Senator John Heinz History Center, where he serves as its Treasurer.Mr. Garcia-Tunon graduated from the College of William and Mary with a Juris Doctor degree and is a graduate of the University of Virginia with a Bachelor of Science degree in Commerce and Accounting. John P. O'Leary, Jr., age 66, has been a director of the Company since 1992.Mr. O'Leary retired as Senior Vice President, SCA North America, a packaging supplier, in June 2004, where he had served as Senior Vice President since May 2002.Prior thereto, he was President and Chief Executive Officer of Tuscarora Incorporated (“Tuscarora”), a wholly-owned subsidiary of SCA Packaging International B.V. and a division of SCA North America.Tuscarora is a producer and manufacturer of custom design protective packaging.Preceding SCA's acquisition of Tuscarora, Mr. O'Leary served as Chairman of Tuscarora's Board of Directors.Mr. O’Leary’s background as Chief Executive Officer of Tuscarora (formerly a publicly-traded company) and Senior Vice President of SCA North America provide valuable experience for the Board of Directors of Matthews.He has also served on the Company’s Audit, Nominating and Corporate Governance and Executive Committees, providing a broad knowledge of the Company’s operating, financial and compliance objectives.Mr. O’Leary is currently Chairman of the Nominating and Corporate Governance Committee and is a member of the Executive Committee. Mr.O'Leary holds a Masters in Business Administration from the University of Pennsylvania Wharton School of Business and received a Bachelor's Degree in Economics from Gettysburg College. He currently serves on the Board of Directors of Pregis, Inc., a protective packaging company, and Kenson Plastics, a small private custom plastic converter.Mr. O’Leary has served on the Board of Directors of Pregis, Inc. from October 2005 to the present. Jerry R. Whitaker, age 62, was elected to the Board of Directors of the Company in July 2011.Mr. Whitaker was President of Electrical Sector-Americas, Eaton Corporation, a global manufacturer of highly engineered products, until his retirement in June 2011.Prior thereto, he served in various management positions at Eaton Corporation since 1994.Prior to joining Eaton Corporation, Mr. Whitaker spent 22 years with Westinghouse Electric Corp.Mr. Whitaker’s experience and knowledge as an executive in global manufacturing industries and acquisition integration are valuable resources to the Company.Mr. Whitaker is a member of the Nominating and Corporate Governance and Finance Committees.Mr. Whitaker received a Bachelor of Science degree from Syracuse University and a Masters in Business Administration from George Washington University.He currently serves as a director on the boards of Crescent Electric Company, an independent distributor of electrical hardware and supplies, Sealed Air Corporation, a global leader in food safety and security, as well as on the advisory board for Universal Electric Company, a manufacturer of customizable power distribution systems.Mr. Whitaker also serves on the Board of Trustees for the Carnegie Museums of Pittsburgh as well as the boards of the Carnegie Science Center, the American Middle East Institute, Renewable Manufacturing Gateway and the Advisory Board of the L.C. Smith School of Engineering at Syracuse University. Continuing Directors Gregory S. Babe, age 55, was elected to the Board of Directors in November 2010.Mr. Babe currently serves as Chief Executive Officer of Orbital Engineering, Inc., a privately held engineering services company.Mr. Babe retired as President and Chief Executive Officer of Bayer Corporation and Bayer MaterialScience LLC in June 2012.Mr. Babe was appointed President and Chief Executive Officer of Bayer Corporation and Senior Bayer Representative for the United States and Canada in October 2008.Mr. Babe was responsible for the North American activities of the worldwide Bayer Group, an international health care, nutrition and high-tech materials group based in Leverkusen, Germany.In addition, he held the position of President and Chief Executive Officer of Bayer MaterialScience LLC, a producer of polymers and high-performance plastics in North America, since July 2004. 9 Mr. Babe is considered well-qualified to serve on the Company’s Board of Directors based on his experience as a Chief Executive Officer of a multinational manufacturing company. He possesses a strong background in manufacturing and regulatory and government affairs. Mr. Babe is Chairman of the Compensation Committee and is a member of the Executive and Nominating and Corporate Governance Committees.Mr. Babe serves on the Board of Directors and Executive Committees of the National Association of Manufacturers. He is also a member of the Foundation Board of West Virginia University.Mr. Babe holds a Bachelor of Science degree in mechanical engineering from West Virginia University. Joseph C. Bartolacci, age 52, was appointed Chief Executive Officer in 2006.He had been President and Chief Operating Officer since 2005.Mr. Bartolacci was elected to the Board of Directors in 2005.Prior thereto, he held various positions within Matthews, including President, Casket Division; Executive Vice President of Matthews; President, Matthews Europe; President, Caggiati, S.p.A. (a wholly-owned subsidiary of Matthews International Corporation) and General Counsel of Matthews.As the only Matthews employee on the Board of Directors, Mr. Bartolacci provides management’s perspective in Board decisions about the business and strategic direction of the Company.He has first hand operating experience in many of the Company’s diverse global businesses, and brings a well-developed understanding of the industries in which the Company operates, and the opportunities within those industries to drive shareholder value.Mr. Bartolacci received a Bachelor of Science degree in Accounting from Saint Vincent College and a Juris Doctor from the University of Pittsburgh.Mr. Bartolacci serves on the Company’s Pension Board, the Board of the Jas. H. Matthews & Co. Educational and Charitable Trust, and on the boards of various subsidiaries of Matthews.Mr. Bartolacci is a member of the Board of Directors of Saint Vincent College and serves as a member of the Citizen’s Bank Mid-Atlantic Regional Advisory Board. Katherine E. Dietze, age 55, was elected to the Board of Directors of the Company in July 2008.Ms. Dietze was Global Chief Operating Officer, Investment Banking Division of Credit Suisse First Boston, a financial services company, until her retirement in 2005.She had also held the position of Managing Director, Investment Banking.Prior to joining Credit Suisse First Boston, Ms. Dietze was a Managing Director for Salomon Brothers Inc, a financial services company.Ms. Dietze brings a strong background in global investment and financial matters.With her background in investment banking, Ms. Dietze provides a unique and valuable perspective on global financial markets, investments and financial transactions.Ms. Dietze received a Bachelor of Arts degree from Brown University and graduated from Columbia University with a Masters in Business Administration in Finance and Marketing.Ms. Dietze serves as Chairperson of the Finance Committee and is a member of the Executive and Audit Committees.She is also a director and member of the Audit Committee of Cowen Group, Inc., a financial services firm.She previously served as Chairperson of the Audit Committee and member of both the Governance and Compensation Committees for LaBranche, LLC, a financial services firm purchased by the Cowen Group in June 2011.In January 2011, Ms. Dietze was elected to the Board of Trustees of Liberty Property Trust, a real estate investment trust. Morgan K. O’Brien, age 52, was elected to the Board of Directors of the Company in July 2011.Mr. O’Brien has served as the President and Chief Executive Officer of Peoples Natural Gas Company LLC, a utility serving the southwestern Pennsylvania market, since February 2010.Prior thereto, Mr. O’Brien served as President and Chief Executive Officer of Duquesne Light Holdings, an electric utility company serving western Pennsylvania, since 2001.He held various senior executive positions at Duquesne Light Holdings since 1991.Prior to joining Duquesne Light Holdings, Mr. O’Brien served in various management positions at PNC Bank and at major accounting firms. 10 As a current Chief Executive Officer with more than 10 years experience in that role, Mr. O’Brien brings significant leadership skills to the Board of Directors.With his experience in the areas of accounting and taxation, he also provides the Board and the Audit Committee, of which he is a member, with strong financial skills.Mr. O’Brien is also a member of the Compensation and Finance Committees.Mr. O’Brien received a Bachelor’s degree in Business Administration and a Masters degree in taxation from Robert Morris University.Mr. O’Brien serves on the Board of Directors of Peoples Natural Gas Company LLC, HFF, Inc. and on the Board of Trustees of the University of Pittsburgh as Vice Chairman of the Board.He also serves on the Boards of several civic and charitable organizations in western Pennsylvania. John D. Turner, age 66, has been a director of the Company since 1999.Mr. Turner retired as Chairman and Chief Executive Officer of Copperweld Corporation, a manufacturer of tubular and bimetallic wire products, in 2003, where he had served as Chief Executive Officer since 1988.Mr. Turner’s experience, knowledge and expertise as an executive in the metal manufacturing industry are valuable resources to the Company.During his tenure as a Director, Mr. Turner has also served on each of the Committees of the Board, providing him with the experience and perspective of the Board’s decision making process in all areas of the Company’s operations.Mr. Turner also has experience as a director for several large public companies. Mr. Turner serves as Chairman of the Executive Committee.Mr. Turner received a Bachelor's Degree in Biology from Colgate University.He currently serves on the Board of Directors of Allegheny Technologies Incorporated.During the past five years Mr. Turner served on the Board of Directors of Duquesne Light Holdings, Inc. from May 2002 to May 2007 and Allegheny Technologies Incorporated from February 2004 to the present. The term for each nominee and director is listed below: Nominees: Term to expire at Annual Meeting of Shareholders in: Alvaro Garcia-Tunon John P. O’Leary, Jr. Jerry R. Whitaker Continuing Directors: Gregory S. Babe John D. Turner Joseph C. Bartolacci Katherine E. Dietze Morgan K. O’Brien 11 PROPOSAL 2 APPROVAL OF ADOPTION OF THE 2 Introduction The Company’s 2012 Equity Incentive Plan (the “Plan”) was adopted by the Company’s Board of Directors on November 15, 2012.The affirmative vote of a majority of the votes cast in person or by proxy at a meeting held on or prior to November 14, 2013 in which the holders of at least a majority of the outstanding shares of the Company’s Common Stock are present (in person or by proxy) and voting is required for approval of adoption of the Plan.If the shareholders of the Company do not approve the Plan as proposed in this proxy statement, the Plan will not be used by the Company.Upon approval of the Plan, there will be no further grants under the existing 2007 Stock Incentive Plan, as amended through September 26, 2008 (the “2007 Equity Incentive Plan”). At December 31, 2012, the status of the Company’s equity-based compensation plans (2007 Equity Incentive Plan, 1992 Stock Incentive Plan and 1994 Director Fee Plan) was as follows: 2007 Equity Incentive Plan 1992 Stock Incentive Plan 1994 Director Fee Plan Total Stock Options Outstanding shares - Weighted-average exercise price - Average term to expiration (years) - Full Value Awards (restricted shares only) Outstanding unvested shares - Shares available for grant - The Plan is being adopted to replenish the existing share reserve to allow for future equity grants at the Compensation Committee’s discretion.The need for and value of such long term equity grants within the Company’s overall compensation structure is discussed in the “Long Term Incentive Compensation” section in the Compensation Discussion and Analysis.In addition, it is the appropriate time to have the shareholders of the Company re-approve the performance goals of the Plan, so that awards to employees who may be covered employees under Section 162(m) of the Internal Revenue Code can qualify under the performance-based exception to the limitations on compensation deductions under Section162(m).See “Performance Goals,” below.The Plan also includes provisions that modernize the Company’s equity plan. Description of Equity Incentive Plan The full text of the Plan is set forth as Exhibit A to this Proxy Statement. The following description of the Plan is qualified in its entirety by reference to Exhibit A. General.The purposes of the Plan are to encourage eligible employees of the Company and its subsidiaries to increase their efforts to make the Company and each subsidiary more successful, to provide an additional inducement for such employees to remain with the Company or a subsidiary, to reward such employees by providing an opportunity to acquire shares of the Company’s Class A Common Stock, par value $1.00 per share, on favorable terms and to 12 provide a means through which the Company may attract able persons to enter the employ of the Company or one of its subsidiaries.The eligible employees are those employees of the Company or any subsidiary who share responsibility for the management, growth or protection of the business of the Company or any subsidiary, as determined by the Committee.As of September 30, 2012 there were approximately 5,400 employees in the Company. Under the Plan, which has a ten-year term through November 14, 2022, the maximum number of shares available for grants or awards is an aggregate of 2,500,000 shares.The Plan also includes a fixed sub-limit for the granting of incentive stock options.In general, without further shareholder approval, the maximum number of shares for which incentive stock options may be granted is 1,000,000 shares. The Plan provides for (i) the grant of incentive stock options under Section 422 of the Internal Revenue Code, (ii) the grant of nonstatutory stock options, (iii) the grant of stock appreciation rights, either granted in conjunction with stock options (i.e., tandem stock appreciation rights) or not in conjunction with options (i.e., freestanding stock appreciation rights), (iv) restricted share awards, (v) restricted stock units, (vi) performance units and (vii) other stock based awards.Although the Plan permits the grant of incentive stock options, the Company has not typically granted incentive stock options under its prior equity incentive plans. The maximum number of shares as to which awards other than performance units or “other stock-based awards” may be made under the Plan to any one employee in any one calendar year is 250,000 shares.The maximum value of the property, including cash, that may be paid or distributed to any participant pursuant to a grant of performance units in any one calendar year is $5,000,000, and the maximum value of Common Stock and other property, including cash, that may be paid or distributed to any participant with respect to “other stock based awards” in any one calendar year is also $5,000,000. Share Counting.For purposes of the limit on the number of shares available under the Plan and available for the sub-limit on incentive stock options (but not for the individual limit on shares that can be granted), each share of Common Stock which is subject to an award other than a stock option or a stock appreciation right is counted as two shares rather than one share, except that in case of performance units, shares of Common Stock are counted as two shares rather than one share for each actual share issued only at the time, if any, of the actual issuance of shares pursuant to the performance unit award. Except in the case of performance unit awards (where shares of Common Stock are counted only upon actual issuance of the shares), to the extent that any award is forfeited, or any option and tandem stock appreciation right (if any) or any free-standing stock appreciation right terminates, expires or lapses without being exercised, or any award is settled for cash, the shares of Common Stock subject to such awards will again be available for awards under the Plan.However, shares of Common Stock subject to such awards will continue to be counted for purposes of the individual limits on shares that can be granted. If the exercise price of any stock option and/or the tax withholding obligations relating to any awards are satisfied by delivering shares or withholding shares relating to such award, the gross number of shares subject to the award will nonetheless be deemed to have been granted for purposes of the Plan and any shares which are delivered back to the Company will not be added to the aggregate number of shares for which awards may be made under the Plan.If shares of Common Stock are issued upon the exercise of a stock appreciation right, all shares subject to the stock appreciation right are counted regardless of the number of shares issued upon exercise. Administration.The Plan will be administered by a Committee appointed by the Board of Directors.At present, this is the Compensation Committee.None of the members of such Committee is eligible to participate in the Plan. 13 Subject to the provisions of the Plan, the Committee has full and final authority, in its discretion, to make awards under the Plan, and to determine the employees to whom each award is made and the number of shares covered thereby.In determining the eligibility of any employee, as well as in determining the number of shares covered by each award, the Committee considers the position and responsibilities of the employee being considered, the nature and value to the Company or a subsidiary of his or her services, his or her present and/or potential contribution to the success of the Company or a subsidiary and such other factors as the Committee may deem relevant. The Committee also has the power to interpret the Plan and to prescribe such rules, regulations and procedures in connection with the operations of the Plan as it deems necessary and advisable in its administration of the Plan. Terms of Stock Options.The option price for each stock option may not be less than 100% of the fair market value of the Company’s Common Stock on the date of grant of the stock option except that, in the case of an incentive stock option granted to an employee who owns actually or constructively pursuant to the rules contained in Section 424(d) of the Internal Revenue Code more than 10% of the total combined voting power of all classes of stock of the Company or any subsidiary (a “Ten Percent Employee”), the option price may not be less than 110% of such fair market value.Fair market value of the Common Stock for all purposes under the Plan is the mean between the publicly reported highest and lowest sales prices per share of Class A Common Stock of the Company as quoted on the NASDAQ Exchange on the date as of which fair market value is determined.As of December31,2012, the fair market value of the Common Stock of the Company as determined by the above-stated formula was $31.82 per share. No stock option may be exercised after the expiration of ten years from the date of grant (five years in the case of an incentive stock option granted to a Ten Percent Employee).Unless the Committee, in its discretion, otherwise determines, an exercisable stock option may be exercised in whole or in part.Otherwise stock options may be exercised at such times, in such amounts and subject to such restrictions as are determined in its discretion by the Committee. The option price for each stock option is payable in full in cash at the time of exercise; however, in lieu of cash the person exercising the stock option may, if authorized by the Committee at the time of grant in the case of an incentive stock option or at any time in the case of a nonstatutory stock option, pay the option price in whole or in part by delivering to the Company shares of Common Stock having a fair market value on the date of exercise of the stock option equal to the option price for the shares being purchased, except that any portion of the option price representing a fraction of a share must be paid in cash. If the person exercising a stock option participates in a broker or other agent-sponsored exercise or financing program, the Company may cooperate with all reasonable procedures of the broker or other agent to permit participation by the person exercising the stock option in the exercise or financing program, but the exercise of the stock option shall not be deemed to occur and no shares of the Common Stock will be issued until the Company has received full payment in cash for the option price from the broker or other agent. The aggregate fair market value (determined as of the time the incentive stock options are granted) of the shares of Common Stock with respect to which incentive stock options are exercisable for the first time by a participant in the Plan during any calendar year may not exceed $100,000.If the date on which any incentive stock options may first be exercised would be accelerated pursuant to any provision of the Plan or any stock option agreement, or amendment thereto, and the acceleration of such exercise date would result in a violation of this $100,000 restriction, then, notwithstanding any such provision, but subject to the authorization provided for in the following sentence, the exercise dates of such incentive stock options will be accelerated only to the date or dates, if any, that do not result in a violation of the $100,000 14 restriction, and in such event the exercise dates of the incentive stock options with the lowest option prices would be accelerated to the earliest such dates.The Committee may, in its discretion, authorize the acceleration of the exercise date of one or more incentive stock options even if such acceleration would violate the $100,000 restriction and one or more incentive stock options would thereby be converted in whole or in part to nonstatutory stock options. Stock Appreciation Rights.A stock appreciation right (SAR) entitles the holder to receive, on exercise, the excess of the fair market value of the Common Stock on the exercise date over the SAR grant price.The Committee may grant SAR awards as stand-alone awards or in tandem with a related option award under the Plan.The SAR grant price is set by the Committee and may not be less than the fair market value of the Common Stock on the date of the grant.Payment upon exercise will be in cash, shares of Common Stock, or both.Unless otherwise determined by the Committee, any related option will no longer be exercisable to the extent a tandem SAR has been exercised, and the exercise of an option will cancel the related tandem SAR. Repricing Prohibited.The Plan prohibits repricing of options or SARs without further shareholder approval.Repricing means the grant of a new option or SAR in return for the cancellation, exchange or forfeiture of an award that has a higher grant price than the new award, the amendment of an outstanding award to reduce the grant price, the cancellation or repurchase of an option or SAR at a time when grant price is greater than the fair market value of the Common Stock or any action that would be treated, for accounting purposes, as a repricing.The grant of a substitute award under the anti-dilution and anti-enlargement provisions explained under “Miscellaneous,” below, is not a repricing. Other Terms of Options and SARS.Unless the Committee determines otherwise, the following provisions of this paragraph will apply in the event of any termination of employment, except that the third preceding paragraph will apply in any event if the exercise date of any incentive stock option is accelerated.If the employment of a participant who is not a Disabled Participant (as defined in the Plan) is voluntarily terminated with the consent of the Company or a subsidiary or a participant retires under any retirement plan of the Company or a subsidiary (i) any then outstanding incentive stock option held by the participant is exercisable (but only to the extent the stock option was exercisable immediately prior to the termination of employment) at any time prior to the expiration of the stock option or within three months after the date of termination of employment, whichever is the shorter period, and (ii) any nonstatutory stock option or SAR held by the participant is exercisable (but only to the extent the stock option or SAR was exercisable immediately prior to the termination of employment of the participant) at any time prior to the expiration of the stock option or SAR or within one year after the date of termination of employment, whichever is the shorter period.If the employment of any participant is voluntarily terminated with such consent and such termination occurs because the participant is a Disabled Participant, any then outstanding stock option or SAR held by the participant is exercisable in full (whether or not so exercisable immediately prior to the termination of employment) at any time prior to the expiration of the stock option or SAR or within one year after the date of termination of employment, whichever is the shorter period.In the event of the death of a participant during employment, any then outstanding stock option or SAR is exercisable in full (whether or not so exercisable immediately prior to the death of the participant) by the person or persons entitled to do so under the Will of the participant or, if the participant shall fail to make testamentary disposition of the stock option or SAR or shall die intestate, by the legal representative of the participant, in either case at any time prior to the expiration of the stock option or SAR or within one year after the date of death, whichever is the shorter period.In the event of the death of a participant after termination of employment during a period when a stock option or SAR is exercisable, any outstanding stock option or SAR held by the participant at the time of death is exercisable by the person or persons entitled to do so under the Will of the participant or by the legal representative of the participant (but only to the extent the stock option or SAR was exercisable immediately prior to the death of the participant) at any time prior to the expiration of the stock option or SAR within one year after the date of death, whichever is the shorter period. 15 If the employment of any participant terminates for any other reason, unless the exercise period of a stock option or SAR following termination of employment has been extended upon the occurrence of one or more of the events described under “Additional Rights in Certain Events” below, the rights of the participant under any then outstanding stock option or SAR terminate at the time of such termination of employment. Unless the Committee, in its discretion, otherwise determines, no stock option or SAR granted under the Plan is transferable other than by Will or by the laws of descent and distribution, and a stock option or SAR may be exercised during a participant’s lifetime only by the participant.If the Committee determines that an award is transferable, it may do so only to the extent that such transfer is made without the payment of value or consideration to the participant. Each grant of a stock option or SAR must be confirmed by an agreement between the Company and the participant which sets forth the terms of the stock option or SAR. Performance Goals.The Committee may establish performance goals (“Performance Goals”) in connection with the grant of restricted stock, restricted stock units, performance units or “other stock-based awards.”In the case of awards to participants who may be covered employees under Section 162(m) of the Internal Revenue Code where the Committee wishes to qualify the award for the performance-based exception to the limitations on compensation deductions under Section 162(m) of the Internal Revenue Code, the Committee may designate the award as a “Qualified Performance-Based Award” and must certify in writing when the Performance Goals have been achieved.In such cases, the Performance Goals will be based on one or more of the following: (i) The following criteria for the Company on a consolidated basis, one or more of its direct or indirect subsidiaries, and/or one or more divisions of the foregoing, either in absolute terms or relative to the performance of (x) the Company, its subsidiaries or divisions (for a different period), (y) one or more other companies or (z) an index covering multiple companies: 1. Net Income 2. Net Income Growth 3. Economic Value Added (earnings less a capital charge) 4. EBITDA (earnings before interest, taxes, depreciation and amortization) or adjusted EBITDA 5. Sales 6. Revenue Growth 7. Costs 8. Expenses 9. Gross Margin Operating Margin Pre-tax Profit or Income Market Share Return on Net Assets Return on Assets Return on Capital Return on Invested Capital Cash Flow Free Cash Flow Operating Cash Flow Operating Income EBIT (earnings before interest and taxes) Debt to Earnings (including EBITDA and EBIT) Working Capital 16 Working Capital as a percent of sales Performance versus budgeted amounts Innovation as measured by a percentage of sales from new products Environmental Emissions Improvement Workforce Diversity Safety Performance (ii)The following criteria for the Company, either in absolute terms or relative to the performance of the Company (for a different period), one or more other companies or an index covering multiple companies: 1.Stock Price 2.Return on Shareholders’ Equity 3.Earnings per Share (basic, diluted, GAAP or non-GAAP) 4.Cash Flow per Share 5.Total Shareholder Return (stock price appreciation plus dividends) Restricted Stock.Restricted stock awards are actual shares of Common Stock issued to a participant subject to such restrictions (including restrictions on the right of the participant to sell, assign, transfer, pledge or otherwise encumber the shares awarded while such shares are subject to restrictions) as the Committee may impose thereon.Except as otherwise determined by the Committee, the participant shall have, with respect to the shares of the restricted stock, all the rights of a shareholder of the Company, including the right to vote the shares and receive cash dividends.Prior to or at the time of grant, the Committee shall condition the award on the continued employment by the participant, Performance Goals as set by the Committee, or both.Except in the case of a Qualified Performance-Based Award, the Committee may modify or waive any restrictions it imposes. In lieu of the payment of cash dividends to the participant, the Committee, in its discretion, may determine that cash dividends on the shares of restricted stock will be (i) automatically deferred and reinvested in additional restricted stock, or (ii) held by the Company in cash (without any payment of interest thereon), and subject to the same vesting and forfeiture restrictions of the restricted stock with respect to which the dividends are payable. Following a restricted stock award and prior to the lapse of the applicable restrictions, to the extent that share certificates representing the restricted shares are issued, such certificates will either bear a legend referencing the restrictions or will be held by the Company in escrow.Upon the lapse of the applicable restrictions (and not before such time), any share certificates representing the restricted shares and unpaid dividends, if any, will be delivered to the participant, or any shares evidenced by book-entry will be marked unrestricted.If the restrictions applicable to the restricted stock award are not satisfied within the applicable period, the shares subject to the award will be forfeited, any certificates returned to the Company and any book entries changed to evidence transfer of the shares to the Company. Restricted Stock Unit Awards.Restricted stock units are awards denominated in shares of Common Stock that will be settled, subject to the terms and conditions of the restricted stock units and at the sole discretion of the Committee, in an amount of cash, shares of Common Stock, or both, based upon the fair market value of a specified number of shares of Common Stock.The vesting of such units will be conditioned upon the continued service of the participant, the attainment of Performance Goals as set by the Committee, or both.Except in the case of a Qualified Performance-Based Award, the Committee may modify or waive any of the conditions applicable to restricted stock units.Restricted stock units generally may not be transferred by a participant.Participants granted restricted stock units will not be entitled to any dividends payable on the Common Stock unless the agreement relating to the award provides otherwise and shall not have any voting rights with respect to such units. 17 Performance Units.Performance units may be granted by the Committee either alone or in addition to other awards under the Plan and subject to the satisfaction of Performance Goals specified by the Committee.The Committee may select periods during which the Performance Goals chosen by the Committee are measured for the purpose of determining the extent to which a performance unit has been earned.The Committee decides whether the Performance Goals have been achieved, what amount of the award will be paid and the form of payment, which may be cash, shares of Common Stock or other property or any combination.Performance units will not have any voting rights and holders of performance units will not be shareholders of the Company unless and until shares of Common Stock are issued.Performance units generally may not be transferred by a participant. Other Awards.The Committee may award Common Stock and other awards that are valued in whole or in part by reference to, or are otherwise based upon, Common Stock, including but not limited to, unrestricted stock or dividend equivalents.Any such award shall be subject to such terms and conditions as established by the Committee. Certain Restrictions on Certain Awards.Except as otherwise provided in the Plan, and subject to certain exceptions set forth in the Plan, awards of restricted stock, restricted stock units, performance units, or other stock-based Awards are generally subject to vesting during a restriction period of at least three years following the date of grant.However, a restriction period of only at least one year following the date of grant may be used if vesting is conditional, in whole or in part, upon the achievement of performance goals.Awards with restriction periods of at least three years may vest in part on a pro rata basis prior to the expiration of such restriction period.The Committee may grant or accelerate awards without regard to the foregoing requirements for up to, collectively for all such awards, ten percent (10%) of the shares available for award under the Plan. Additional Rights in Certain Events.The Plan provides for acceleration of the exercisability and extension of the expiration date of stock options and SARs, for the lapse of the restrictions on restricted share awards, and for the vesting of restricted stock units and performance units upon the occurrence of one or more events described in Section 11 of the Plan (“Section 11 Events”).Such an event is deemed to have occurred when (i) the Company acquires actual knowledge that any person (other than the Company, a subsidiary or any employee benefit plan sponsored by the Company) has acquired beneficial ownership, directly or indirectly, of securities representing 20% or more of the voting power of the Company, (ii) at any time less than 60% of the members of the Board of Directors (excluding vacant seats) are persons who were either directors on November 15, 2012 or individuals whose election or nomination for election was approved by a vote of at least two-thirds of the directors then still in office who were directors on November 15, 2012 or who were so approved (other than individuals whose initial assumption of office is in connection with an election or proxy contest), (iii)the consummation of a merger, consolidation, share exchange, division or sale or other disposition of assets of the Company as a result of which the shareholders of the Company immediately prior to such transaction do not hold, directly or indirectly, immediately following such transaction, a majority of the voting power of (x) in the case of a merger or consolidation, the surviving or resulting corporation, (y) in the case of a share exchange, the acquiring corporation or (z) in the case of a division or a sale or other disposition of assets, each surviving, resulting or acquiring corporation which, immediately following the transaction, holds more than 30% of the consolidated assets of the Company immediately prior to the transaction or (iv)the commencement of any liquidation or dissolution of the Company (other than pursuant to any transfer of 70% or more of the consolidated assets of the Company to an entity or entities controlled by the Company and/or its shareholders following such liquidation or dissolution). 18 Unless the agreement or an amendment thereto otherwise provides, but subject to the $100,000 restriction described above for incentive stock options and exceptions for certain participants described in Section 11 of the Plan, notwithstanding any other provision contained in the Plan, upon the occurrence of any Section 11 Event (i) all outstanding stock options and SARs become immediately and fully exercisable whether or not otherwise exercisable by their terms, (ii) all stock options and SARs held by a participant whose employment with the Company or a subsidiary terminates within one year of any Section 11 Event for any reason other than voluntary termination with the consent of the Company or a subsidiary, retirement under any retirement plan of the Company or a subsidiary or death are exercisable for a period of three months from the date of such termination of employment, but in no event after the expiration date of the stock option or SARs, (iii)all restrictions applicable to restricted stock awards under the Plan which have not previously lapsed will lapse regardless of the scheduled lapse of such restrictions and (iv) all restricted stock units and performance units are considered to be earned and payable in full, any vesting conditions are considered to have been satisfied, and such restricted stock units and performance units will be settled in cash as promptly as is practicable after the Section 11 Event.None of the provisions (i) to (iv) above in this paragraph will apply to a participant whose securities are included in those determining the beneficial ownership of a person referred to in subsection(i) of the Section 11 Events above. Miscellaneous.The Board of Directors may alter or amend the Plan at any time except that, without approval of the shareholders of the Company, no alteration or amendment may (i) increase the maximum aggregate number of shares of Common Stock for which awards may be made under the Plan, (ii) increase the maximum aggregate number of shares as to which incentive stock options may be granted pursuant to the sub-limit under the Plan, (iii) make any changes in the class of employees eligible to be granted awards under the Plan, (iv) change the maximum number of shares as to which awards may be made to any participant under the Plan, (v)change the maximum amount that may be paid or distributed to any participant in any one calendar year under the Plan pursuant to a grant of performance units or other stock-based awards, (vi)change the restrictions regarding repricing explained above, (vii)change the option price or base price of any SAR permitted under the Plan, (viii) be made if shareholder approval of the amendment is at the time required for awards under the Plan to qualify for the exemption from Section 16(b) of the 1934 Act provided by Rule 16b-3 or by the rules of the NASDAQ Exchange or any other stock exchange on which the Common Stock may then be listed or (ix) be made to the extent such approval is needed for Qualified Performance-Based Awards to qualify for an exemption under Section 162(m) of the Internal Revenue Code.In addition, no alteration or amendment of the Plan may, without the written consent of the holder of any award theretofore granted under the Plan, adversely affect the rights of such holder with respect thereto. The Board of Directors may also terminate the Plan at any time, but termination of the Plan would not terminate any outstanding awards granted under the Plan or cause a revocation or forfeiture of any restricted stock award under the Plan. The Plan contains anti-dilution and anti-enlargement provisions providing for adjustment or substitution in the shares available for awards under the Plan, in the various maximum limitations on awards under the Plan, in the number of shares covered by outstanding awards under the Plan and in the exercise price of outstanding awards in certain events, including mergers, consolidations, acquisitions of shares, stock rights offering, liquidation, separation, spinoff, disaffiliation of a subsidiary, extraordinary dividend, stock dividend, stock split, revenue stock split, reorganization, share combination or recapitalization. Awards to a participant may, in the Committee’s sole discretion at any time between the date of grant and the third anniversary of any exercise, payment or vesting of such awards, be cancelled, suspended or required to be repaid to the Company if the participant (i) competes with the Company or its subsidiaries, (ii) induces or attempts to induce any customer, supplier, licensee or certain others to cease doing business with the Company or its subsidiaries, or 19 interferes with the Company’s or any of its subsidiaries’ relationships with such customer, supplier, licensee or other person, (iii) solicits employees to leave the employment of the Company or its subsidiaries or interferes with their employment relationship, or (iv) defames or disparages the Company, its subsidiaries or certain related persons.Unless the agreement related to an award or an amendment otherwise provides, these provisions do not apply following the occurrence of one or more of the events described under “Additional Rights in Certain Events” above. All awards under the Plan constitute a special incentive payment to the participant and are not taken into account in computing the amount of salary or compensation of the participant for the purpose of determining benefits under any other benefit plan or under any agreement between the Company and the participant, unless such plan or agreement specifically provides otherwise. The Plan has indemnification provisions providing indemnity for actions taken under the Plan by members of the Company’s Board and the Company’s officers. The Plan contains provisions intended to comply with both Section409A of the Internal Revenue Code (related to deferred compensation) and, as discussed above under Performance Goals, Section162(m) of the Internal Revenue Code (related to performance-based awards).The Committee may establish procedures allowing payment of an award to be deferred, provided any deferral is consistent with Section 409A of the Internal Revenue Code.In such cases of deferral, the participant may be entitled to receive interest or dividends, or dividend equivalents, with respect to shares covered by the award, but in no event will any of the same be paid on any unearned performance units or performance share units until such units vest. Possible Anti-takeover Effect The provisions of the Plan providing for the acceleration of the exercise date of outstanding stock options and SARs upon the occurrence of a Section 11 Event, the extension of the period during which outstanding stock options and SARs may be exercised upon termination of employment following a Section 11 Event, the lapse of restrictions applicable to restricted stock and other awards, and accelerated vesting of restricted stock units and performance units upon the occurrence of a Section 11 Event may be considered as having an anti-takeover effect. Awards to Named Officers and Other Employees The Plan is new and no awards have been made under it.The Committee has not yet established guidelines or standards on the types of awards it may grant under the Plan to the named officers or other participants or the number of shares that the awards will cover. Share Repurchases May Prevent Dilution For a number of years, the Company has had and the Company currently has in place an active share repurchase program.The Company has no specific policy or practice with respect to the repurchase of shares under such program in order to offset grants of shares under its equity plans.However, the effect of any such share repurchase program will be to prevent or minimize the dilutive effect of stock-based compensation plans. 20 Federal Income Tax Consequences The following is a brief summary of certain of the Federal income tax consequences of awards under the Plan.It is intended for the information of shareholders considering how to vote at the meeting and not as tax guidance to participants in the Plan.This summary is not intended to be exhaustive, is based on U.S. federal income tax law currently in effect, does not constitute tax advice and, among other things, does not address possible state, local or foreign tax consequences under present law nor does it describe consequences based on particular circumstances. Incentive Stock Options.A participant does not recognize any taxable income upon receipt of an incentive stock option or generally, at the time of exercise of an incentive stock option, whether cash or shares are used to pay the exercise price.The exercise of an incentive stock option, however, generally does result in an increase in a participant’s taxable income for alternative minimum tax purposes. If a participant exercises an incentive stock option and does not dispose of the shares received in a subsequent “disqualifying disposition” (generally, a sale, gift or other transfer within two years after the date of grant of the incentive stock option or within one year after the shares are transferred to a participant), upon disposition of the shares any amount realized in excess of the participant’s tax basis in the shares disposed of is treated as a long-term capital gain, and any loss is treated as a long-term capital loss.In the event of a “disqualifying disposition”, the difference between the fair market value of the shares received on the date of exercise and the option price (limited, in the case of a taxable sale or exchange, to the excess of the amount realized upon disposition over the participant’s tax basis in the shares) is treated as compensation income received by the participant in the year of disposition.Any additional gain is taxable as a capital gain and any loss as a capital loss, which is long-term or short-term depending on whether the shares were held for more than one year.Special rules apply in determining the compensation income recognized upon a disqualifying disposition if the option price of the incentive stock option is paid with shares of Common Stock.If shares of Common Stock received upon the prior exercise of an incentive stock option are transferred to the Company in payment of the option price of an incentive stock option within either of the periods referred to above, the transfer is considered a “disqualifying disposition” of the shares transferred, but only compensation income determined as stated above, and no capital gain or loss, is recognized. Neither the Company nor any of its subsidiaries is entitled to a deduction with respect to shares received by a participant upon exercise of an incentive stock option and not disposed of in a “disqualifying disposition.”If an amount is treated as compensation received by a participant because of a “disqualifying disposition,” the Company or one of its subsidiaries generally is entitled to a deduction in the same amount for compensation paid, subject to the “Limits on Deductions/Other Tax Matters” below. Nonstatutory Stock Options.A participant generally does not recognize any taxable income upon receipt of a nonstatutory stock option.Upon the exercise of a nonstatutory stock option the amount by which the fair market value of the shares received, determined as of the date of exercise, exceeds the option price is treated as compensation income received by the participant in the year of exercise.If the option price of a nonstatutory stock option is paid in whole or in part in shares, no income, gain or loss is recognized by a participant on the receipt of shares equal in value on the date of exercise to shares delivered in payment of the option price.The fair market value of the remainder of the shares received upon exercise of the nonstatutory stock option, determined as of the date of exercise, less the amount of cash, if any, paid upon exercise is treated as compensation income received by the participant on the date of exercise of the stock option. 21 The Company or one of its subsidiaries generally is entitled to a deduction for compensation paid in the same amount that is treated as compensation received by the participant upon exercise of a nonstatutory stock option, subject to the “Limits on Deductions/Other Tax Matters” below. Stock Appreciation Rights.A participant generally does not recognize any taxable income upon receipt of a SAR (whether as a stand-alone award or in tandem with a related option award).Upon the exercise of a SAR the amount by which the fair market value of the Common Stock subject to the SAR on the exercise date exceeds the SAR grant price is treated as compensation income received by the participant in the year of exercise, whether received in cash, shares of Common Stock or both.The Company or one of its subsidiaries generally is entitled to a deduction for compensation paid in the same amount that is treated as compensation received by the participant upon exercise of the SAR, subject to the “Limits on Deductions/Other Tax Matters” below. Restricted Stock.A participant does not recognize any taxable income upon the grant of the award, provided the shares are subject to restrictions (that is, they are nontransferable and subject to a substantial risk of forfeiture).However, the participant may elect under Section 83(b) of the Internal Revenue Code to recognize compensation income in the year of the award in an amount equal to the fair market value of the shares on the date of the award, determined without regard to the restrictions.If the participant does not make a Section 83(b) election, the fair market value of the shares on the date the restrictions lapse is treated as compensation income to the participant and is taxable in the year the restrictions lapse.If the participant does not make a Section 83(b) election, dividends paid to the participant on the shares prior to the date the restrictions lapse will be treated as compensation income.The Company or one of its subsidiaries generally is entitled to a deduction for compensation paid in the same amount that is treated as compensation income to the participant, subject to the “Limits on Deductions/Other Tax Matters” below. Restricted Stock Units.A participant generally does not recognize any taxable income upon receipt of restricted stock units.Any cash and the fair market value of any shares of Common Stock received by a participant upon the vesting of restricted stock units are treated as compensation income received by the participant in the year of receipt.The Company or one of its subsidiaries generally is entitled to a deduction for compensation paid in the same amount that is treated as compensation income received by the participant upon vesting of the restricted stock units, subject to the “Limits on Deductions/Other Tax Matters” below. Performance Units.A participant generally does not recognize any taxable income upon receipt of performance units.Any cash and the fair market value of any shares of Common Stock and other property received by a participant when performance units are earned are treated as compensation income received by the participant in the year of receipt.The Company or one of its subsidiaries generally is entitled to a deduction for compensation paid in the same amount that is treated as compensation income received by the participant upon the earning of performance units, subject to the “Limits on Deductions/Other Tax Matters” below. Other Awards.The tax consequences to the participant and the Company of awards of Common Stock and other awards that are valued by reference to or otherwise based upon Common Stock will be dependent upon the nature and structure of the award. Deferred Compensation.While the Committee may establish procedures allowing payment of an award to be deferred, any deferral under the Plan is intended to comply with Section 409A of the Internal Revenue Code so as to avoid additional taxes under Section 409A of the Internal Revenue Code being imposed on the participant. Limits on Deductions/Other Tax Matters.Certain events described above under “Additional Rights in Certain Events” may result in (i) a 20% Federal excise tax (in addition to Federal 22 income tax) to a participant on certain compensation resulting from awards previously received under the Plan and (ii) the loss of a compensation deduction which would otherwise be allowable to the Company or one of its subsidiaries as explained above. The Company or one of its subsidiaries generally is entitled to a deduction for compensation paid provided the compensation is reasonable.However, Section 162(m) of the Internal Revenue Code disallows a compensation deduction for compensation paid to the principal executive officer and any of the other three highest compensated officers (other than the principal financial officer) of the Company in excess of $1 million each in any taxable year of the Company, except that compensation that is performance-based may be excluded from this deduction limitation.(The $1 million deduction limit is reduced by the amount of any compensation deduction disallowed under the immediately preceding paragraph.)The Plan has been structured so that compensation arising from the exercise of nonstatutory stock options, SARs or the disqualifying disposition of shares acquired upon exercise of incentive stock options should be performance-based within the meaning of Section 162(m) of the Internal Revenue Code.As indicated above, the Plan also permits the Committee to designate awards other than options and SARs as Qualified Performance-Based Awards with the objective of qualifying such awards as performance-based within the meaning of Section 162(m) of the Internal Revenue Code.Nevertheless, it is possible that awards may be made which may be subject to the limits of Section 162(m) of the Internal Revenue Code. In addition to the Plan, the Company also has a Director Fee Plan.The Director Fee Plan is more fully described in the “Compensation of Directors” section of this Proxy Statement. 23 Equity Plan Information The following table provides information about grants under the Company's equity compensation plans as of September 30, 2012: Equity Compensation Plan Information Number of securities remaining available for future issuance Number of securities Weighted-average under equity to be issued upon exercise price compensation plans exercise of of outstanding (excluding outstanding options, options, warrants securities reflected Plan category warrants and rights and rights in column (a)) (a) (b) (c) Equity compensation plans approved by security holders: 1992 Stock Incentive Plan - (1) 2007 Equity Incentive Plan - - 790,652 (2) Employee Stock Purchase Plan - - Director Fee Plan Equity compensation plans not approved by security holders None None None Total As a result of the shareholder approval of the 2007 Equity Incentive Plan, no further grants or awards will be made under the 1992 Incentive Stock Plan. The 2007 Equity Incentive Plan was approved in February 2008.The Plan provides for the grant or award of stock options, restricted shares, stock-based performance units and certain other types of stock based awards, with a maximum of 2,200,000 shares available for grants or awards. Upon shareholder approval of the 2012 Equity Incentive Plan, no further grants or awards will be made under the 2007 Equity Incentive Plan. Shares under the Employee Stock Purchase Plan (the “ESPP”) are purchased in the open market by employees at the fair market value of the Company’s stock.The Company provides a matching contribution of 10% of such purchases subject to certain limitations under the ESPP.As the ESPP is an open market purchase plan, it does not have a dilutive effect. Shares of restricted stock may be issued under the Director Fee Plan.The maximum number of shares authorized to be issued under the Director Fee Plan is 300,000 shares. Vote Required for Approval of Proposal 2 The vote required for approval of Proposal 2 is the affirmative vote of a majority of the votes cast by all the shareholders entitled to vote thereon.The Board of Directors recommends that you vote FOR approval of Proposal 2.The proxy holders will vote your proxy FOR this item unless you give instructions to the contrary on the proxy. 24 PROPOSAL 3 SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Company's Board of Directors has appointed PricewaterhouseCoopers LLP as the independentregistered public accounting firm to audit the records of the Company for the year ending September30, 2013. The Audit Committee has determined that it would be desirable to request an expression of opinion from the shareholders on the appointment.Ratification of the appointment of PricewaterhouseCoopers LLP requires the affirmative vote of a majority of all the votes cast by shareholders of Common Stock entitled to vote at the meeting.If the shareholders do not ratify the selection of PricewaterhouseCoopers LLP, the selection of an alternative independent registered public accounting firm will be considered by the Audit Committee. It is not expected that any representative of PricewaterhouseCoopers LLP will be present at the Annual Meeting of Shareholders. The Board of Directors recommends that you vote FOR Proposal 3. PROPOSAL 4 ADVISORY (NON-BINDING) VOTE ON THE EXECUTIVE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS As described in the Compensation Discussion and Analysis and summarized in the “Executive Summary” thereto, the Compensation Committee of the Board has developed an executive compensation program designed to pay for performance and to align the long-term interests of our named executive officers with the long-term interests of our shareholders.The Company is presenting the following proposal, which gives you as a shareholder the opportunity to endorse or not endorse our pay program for named executive officers by voting for or against the following resolution.This resolution is required pursuant to Section14A of the Securities Exchange Act.Because the vote is advisory, it will not be binding on the Board.However, the Board and the Compensation Committee will review the voting results and take into account the outcome when considering future executive compensation arrangements.The Board and management are committed to our stockholders and understand that it is useful and appropriate to obtain the views of our stockholders when considering the design and initiation of executive compensation programs. RESOLVED, that the shareholders approve the compensation of the Company’s named executive officers, as disclosed in the Compensation Discussion and Analysis, the compensation tables, and the related disclosure contained in the proxy statement set forth under the caption “Executive Compensation and Retirement Benefits.” The Board of Directors recommends that you vote FOR approval of the compensation of our named executive officers as disclosed in the Compensation Discussion and Analysis, the compensation tables, and the related disclosure contained in the proxy statement set forth under the caption “Executive Compensation and Retirement Benefits” of this proxy statement.Proxies will be voted FOR approval of the proposal unless otherwise specified. The Board of Directors recommends that you vote FOR Proposal 4. 25 STOCK OWNERSHIP The Company's Articles of Incorporation divide its voting stock into three classes:Preferred Stock, and Class A and Class B Common Stock.At the present time, none of the Preferred Stock or Class B Common Stock is issued or outstanding.The following information is furnished with respect to persons who the Company believes, based on its records, beneficially own more than five percent of the outstanding shares of Common Stock of the Company, and with respect to directors, officers and executive management.Those individuals with more than five percent of such shares could be deemed to be "control persons" of the Company. This information presented is as of November 30, 2012, except as otherwise noted. Name of Beneficial Owner (1) Number of Class A Shares Beneficially Owned (2) Percent of Class Deferred Stock Compen-sation Shares (8) Directors, Officers and Executive Management: J.C. Bartolacci (3 ) (4) - G.S. Babe (5 ) * K.E. Dietze (5 ) * - B.J. Dunn (3 ) (4) - S.D. Gackenbach (4 ) A. Garcia-Tunon (5 ) * - S.F. Nicola (3 ) (4) - M.K. O’Brien (5 ) * - J.P. O’Leary, Jr. (3 ) (5) (6) J.D. Turner (3 ) (5) B.D. Walters (3 ) (4) - J.R. Whitaker (5 ) * - All directors, officers and executivemanagement as a group (17 persons) (3 ) (7) Others: Artisan Partners LP 875 E. Wisconsin Avenue #800 Milwaukee, WI 53202-5408 ** BlackRock Fund Advisors 525 Washington Boulevard Suite 1405 Jersey, NJ 07310 ** The Vanguard Group, Inc. 100 Vanguard Boulevard Malvern, PA 19355-2331 ** Franklin Advisory Services LLC One Parker Plaza, 9th Floor 400 Kelby Street Fort Lee, NJ 07024 ** Wellington Management Co. LLP 280 Congress Street, 31st Floor Boston, MA 02210 ** *Less than 0.1% **Information as of September 30, 2012 26 Unless otherwise noted, the mailing address of each beneficial owner is the same as that of the Registrant. (2)To the best of the Company’s knowledge, the nature of the beneficial ownership for all shares is sole voting and investment power, except as follows: · Artisan Partners is an investment advisor registered under section 203 of the Investment Advisors Act of 1940.Shares of Matthews International Corporation that Artisan Partners holds have been acquired on behalf of discretionary clients of Artisan Partners, including Artisan Funds.Persons other than Artisan Partners are entitled to receive all dividends from, and proceeds from the sale of, those shares.As of September 30, 2012, of the shares set forth above, Artisan Partners had shared voting authority with respect to 2,037,600 shares. · The Vanguard Group, Inc. reported that it does not have sole voting power or sole investing power with respect to all of the shares set forth above. Includes options exercisable within 60 days of November 30, 2012 as follows:Mr. Bartolacci, 104,168 shares; Mr. Dunn, 29,001 shares; Mr. Nicola, 79,334 shares; Mr. O’Leary, 8,300 shares; Mr. Turner, 3,500 shares; Mr. Walters, 11,000 shares and all directors, officers and executive management as a group, 272,969 shares. Includes restricted shares with performance and time vesting provisions as follows: Mr. Bartolacci, 226,867 shares; Mr. Dunn, 40,500 shares; Mr. Gackenbach, 23,033 shares; Mr. Nicola, 70,890 shares; and Mr. Walters, 27,000 shares. Includes restricted shares with time vesting provisions as follows:Mr. Babe, 4,822 shares; Ms. Dietze, 4,822 shares; Mr. Garcia-Tunon, 4,822 shares; Mr. O’Brien, 2,589 shares; Mr. O’Leary, 4,822 shares; Mr. Turner, 4,822 shares; and Mr. Whitaker, 2,589 shares. Includes 3,598 shares that are pledged as collateral for a loan. Includes 29,288 restricted shares with time vesting provisions and 462,973 restricted shares with performance and time vesting provisions. (8)Represents shares of Class A Common Stock held in a deferred stock compensation account for the benefit of the director under the Company’s Director Fee Plan.See “General Information Regarding Corporate GovernanceCompensation of Directors.” Stock Ownership Guidelines The Company has established guidelines for stock ownership by management.These guidelines are intended to promote the alignment of the interests of management with the Company’s shareholders.As more fully described under “Compensation Discussion and Analysis,” the guidelines provide for ownership by management of shares of the Company’s Common Stock with a minimum market value ranging up to five times base salary depending upon position with the Company.Individuals are expected to achieve compliance with these guidelines within a reasonable period of time after appointment to their respective positions. For purposes of these guidelines, stock ownership includes all shares directly owned (including shares held under the Employee Stock Purchase Plan and time-vesting restricted shares), but does not include outstanding stock options or unvested performance-based restricted shares.Immediate compliance with these guidelines is not mandatory; however, individuals are expected to undertake a program to achieve compliance within five years of their hire date or promotion to their respective position.The ownership policy mandates that at least 50% of the after-tax shares realized upon an option exercise or vesting of restricted stock must be retained until the ownership guideline is met.Compliance with these ownership guidelines is one of the factors considered by the Compensation Committee in determining eligibility for participation in the Company’s equity compensation programs.As of November 30, 2012, Mr. Bartolacci, Mr. Nicola and Mr. Dunn exceeded the Company’s stock ownership guidelines.Mr. Gackenbach was at 30% of the ownership guidelines, although he is still within five years of promotion to his current position (October 2011).Mr. Walters was at 70% of the ownership guidelines, although he is still within five years of promotion to his current position (February 2009). The Company has also adopted guidelines for stock ownership by non-employee directors.The guidelines provide that each director maintain ownership of shares of the Company’s Common Stock (either directly, through restricted shares issued under the Company’s Director Fee Plan or through shares held in a deferred stock compensation account for the benefit of the director under the Company’s Director Fee Plan) with a market value approximating five times the 27 annual retainer (the annual retainer is $60,000).Directors are expected to achieve compliance with these guidelines within a reasonable period of time after becoming a director.As of November 30, 2012, Ms. Dietze, Mr. O’Leary and Mr. Turner had met or exceeded the Company’s stock ownership guidelines.The remaining directors are considered to be on track to meet the stock ownership guidelines within a reasonable period of time after becoming a director, as follows:Mr. Garcia-Tunon (elected November 2009), 94%; Mr. Babe (elected November 2010), 88%; Mr. O’Brien (elected July 2011), 26%; and Mr. Whitaker (elected July 2011), 35%. 28 EXECUTIVE COMPENSATION AND RETIREMENT BENEFITS COMPENSATION COMMITTEE REPORT The Compensation Committee has reviewed and discussed the following Compensation Discussion and Analysis with the Company’s management.Based upon such review and discussion, the Compensation Committee recommends to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s 2013 Proxy Statement, and incorporated by reference in the Company’s Annual Report on Form 10-K for the year ended September 30, 2012. Submitted by: The Compensation Committee of the Board ofDirectors of Matthews International Corporation G.S. Babe, Chairperson A. Garcia-Tunon M.K. O’Brien Compensation Discussion and Analysis Executive Summary Continuous improvement in operating results and the creation of shareholder value are key elements of the compensation philosophy of Matthews International Corporation.This philosophy serves as the framework for the Company’s executive compensation program.Our program is designed to provide incentive arrangements that reward executives for improvement in the Company’s operating results and appreciation in our stock value. As a result of the Company’s operating performance in fiscal 2012, only one of our Named Executive Officers (“NEOs”) earned a cash bonus award for fiscal 2012 under our incentive compensation plan.In addition, none of the NEO’s performance-based restricted stock grants achieved price-vesting thresholds during fiscal 2012. To underscore the importance of “pay-for-performance” in our compensation philosophy and our Company’s culture, the Committee has developed incentive arrangements based on rigorous performance standards.The incentive compensation plan component of compensation rewards executives for improvements in operating profit and economic value added which are greater than the respective targets set by the Committee at the beginning of the fiscal year.These targets are based upon the Company’s business plan.Accordingly, the incentive compensation plan is designed to motivate management to maintain and, more importantly, achieve higher levels of profits and economic value added for the Company.“Economic value added” is the measure of operating profit compared to the cost of the capital utilized to generate this profit. Our long-term incentive program provides for grants of shares of stock, with one-half of the shares vesting based on the continued employment of an NEO over a three-year period and the remaining half of the shares being performance-based and vesting upon continued employment plus the attainment of stock price goals.For the fiscal 2012 grant, the performance vesting shares vest upon the attainment of 5%, 15% and 25% appreciation in the Company’s stock price.Failure to achieve the stock price hurdles within five years of the date of grant will result in 29 forfeiture of the award.Vested shares are subject to the Company’s stock ownership guidelines which require each executive to own shares the value of which equals a multiple of the executive’s base salary. Other notable highlights of our executive compensation program include: · Both the incentive compensation plan and long-term incentive program provide the Committee with discretion to adjust for the recovery of previously paid awards if financial results are restated or adjusted, or to cancel, suspend, or require repayment to the Company of outstanding awards for violation of non-compete, non-solicitation or disparagement provisions. · The Company offers no employment, severance or change in control agreement to any executive, except as customary in certain foreign countries and in certain cases in connection with acquired companies. · The Company de-emphasizes the use of perquisites but does provide certain market competitive perquisites to executives. · Both the incentive compensation plan and long-term incentive programs are designed and administered to attempt to preserve the deductibility of NEO compensation under IRC Section 162(m) and have been approved by the Company’s shareholders. At the annual shareholders’ meeting in February 2012, the fiscal 2011 executive compensation of the Company’s NEO’s was approved by our shareholders, with approximately 95% of the votes cast voting in favor of the proposal.The Committee considered this favorable vote in connection with its determination of compensation policies and decisions and concluded that the Company would maintain its existing compensation philosophy for fiscal 2012. CEO Compensation Determination In its determination of the specific elements of fiscal 2012 executive compensation for the Company’s CEO, the Committee considered the following: Base Salary – CEO base salary for 2012 was established at the Committee’s meeting in November 2011.Based on the competitive market assessment prepared by our independent executive compensation consultant, the Company’s CEO base salary was determined to be approximately 90% of the market median.As Mr. Bartolacci has held the CEO position since 2006 and his individual performance has been rated Commendable (above average), the Committee agreed that his annual base salary adjustments over the next several years should be determined with a goal of attaining market median, provided his individual performance remains at or above the current level.As a result, the base salary for Mr. Bartolacci was increased 5.9% for 2012.After this adjustment, Mr. Bartolacci’s base salary remained below the “mid-point” for his position at approximately 95% of market median. Incentive Compensation – Mr. Bartolacci’s incentive compensation target as a percent of base pay for fiscal 2012 was determined based on the competitive market assessment prepared by our independent consultant.Actual CEO incentive compensation for fiscal 2012 was determined based on the operating results and economic value added performance of the Company in comparison to targets established by the Committee.The Company’s consolidated operating results and economic value added performance did not meet the minimum performance thresholds for fiscal 2012.As a result, Mr.Bartolacci did not receive incentive compensation for fiscal 2012. 30 Stock Awards – CEO equity compensation awards for fiscal 2012 were granted in November 2011.In determining these grants, the Committee considered the individual performance evaluation of Mr. Bartolacci and the performance of the Company.Mr. Bartolacci’s performance was rated as Commendable for fiscal 2011.In addition, the Company achieved growth in fiscal 2011 earnings over fiscal 2010.In its evaluation of executive compensation, the Committee also considers the total shareholder return (“TSR”) performance of the Company.In its November 2011 meeting, the Committee reviewed the Company’s TSR for the past one and three year periods relative to the Company’s industry group.Based on this analysis, the Company’s TSR was determined to be below median.As a result, in determining stock awards for fiscal 2012, the Committee reduced the equity compensation award to Mr. Bartolacci by 44% (from 70,000 shares in November 2010 to 39,000 shares in November 2011). Additionally, TSR is a significant factor in determining the total compensation that can be earned by the Company’s CEO.Specifically, the performance nature of our equity compensation program requires the attainment of pre-defined stock appreciation thresholds to achieve vesting.Failure to achieve the stock price hurdles within five years of the date of grant will result in forfeiture of the shares.For awards granted during the past four fiscal years, an average of only 22.5% of the performance-based stock awards as included in the Summary CompensationTable have actually been earned by our CEO (see table under “Pay-For-Performance Alignment”). Retirement Benefits – There were no changes in the Company’s executive retirement benefit formulas and, as such, Mr. Bartolacci did not receive a significant increase in his defined benefits under the plans.The change in the present value of Mr. Bartolacci’s retirement benefits for fiscal 2012 as shown in the Summary Compensation Table resulted primarily from a reduction in the actuarial discount rate.The discount rate (which declined from 4.75% at September 30, 2011 to 4.00% at September 30, 2012) is a significant factor in the determination of the present value of the retirement benefit obligation.The discount rate reduction reflected the recent market decline in long-term interest rates. Compensation Committee Administration The Company's executive compensation policies are administered by the Compensation Committee of the Board of Directors. The Committee consists of three independent directors:Mr. Babe (Chairperson), Mr. Garcia-Tunon and Mr. O’Brien.Compensation for the Company's Chief Executive Officer, Chief Financial Officer and the three other most highly compensated executives is presented in the Summary CompensationTable. The principal function of the Compensation Committee is to review the Company’s compensation and benefit programs, including executive compensation and benefits, to ensure that total compensation is appropriate, competitive and consistent with the Company’s compensation philosophy.In performing its duties, the Committee consults with the Company’s Chief Executive Officer, the Company’s Vice President, Human Resources and various independent external advisors.In fiscal 2012, the Committee consulted principally with Pay Governance, an independent executive compensation consulting firm.Pay Governance does no other work for the Company and reports directly to the Compensation Committee. The Committee has full authority to retain external advisors, consultants and agents, as necessary, in the fulfillment of its responsibilities.The Committee reviews the performance and the fees of the Consultant each year and determines whether to retain the Consultant for the upcoming year. 31 Among its other duties, the Committee has responsibility for setting executive base salary levels and administering the terms and policies of the following key executive benefit plans: · 2010 Incentive Compensation Plan · 2007 Equity Incentive Plan · Supplemental Retirement Plan Compensation Philosophy The principal objectives of the Company’s executive compensation program, including compensation provided to the NEOs, are to: · Attract, retain and motivate highly-qualified executives · Reward continuous improvement in operating results and the creation of shareholder value · Align the interests of Company executives with shareholders The Company seeks to accomplish these objectives by maintaining a compensation philosophy that emphasizes rigorous performance-based programs.The foundation of its philosophy is as follows: · Emphasize performance-based compensation elements while providing fixed compensation (base salary) commensurate with the market · Provide retirement and other benefits that are competitive with the market · Provide no employment contracts or other guarantees of employment except as customary in certain foreign countries or in connection with the negotiation of acquisitions · De-emphasize the use of perquisites except for business purposes The Company believes that executive compensation should be designed to provide management with incentives for the achievement of annual and long-term strategic objectives, with the ultimate objective of delivering improvement in shareholder value.The Committee believes that an effective compensation structure should focus executives on the achievement of the Company’s business objectives and reward executives for achieving those objectives.As such, the Committee’s philosophy is to provide performance-based compensation that targets levels modestly above the market median while targeting fixed base salaries at the median of the market.The Committee has designed this approach in light of the rigorous performance standards of the Company’s incentive plans and because the Company does not in general provide any type of employment contracts or severance programs to executives.The Committee believes it has structured its annual and long-term performance-based compensation to encourage and reward high performance and achievement of Company objectives. In pursuit of this philosophy, the Company’s executive compensation program includes the following key components: · Base salaries · Annual cash incentive payments under the Company’s 2010 Incentive Compensation Plan · Long-term incentive compensation under the Company’s 2007 Equity Incentive Plan · Retirement benefits · Other benefits (i.e., health & welfare benefits, insurance, certain perquisites) In general, the Committee’s desire to align the executive compensation program with the market drives the allocation between short-term and long-term compensation as well as cash and equity components.The Committee believes that the level of compensation provided to an executive should be based on success against performance goals that indicate the creation of shareholder value.To achieve this objective, the Company has built its current short-term cash incentive plan based on growth in operating profit and economic value added.Over the long-term, the 32 Committee believes that stock price growth is one of the best indicators of the creation of shareholder value.Therefore, the Committee provides equity awards with a level of value and rate of vesting that are dependent on time and the achievement of stock price hurdles.TheCompany has no formal policy regarding the allocation of variable and fixed compensation for its NEOs. The Committee has considered whether the executive compensation program promotes risk taking at levels that are unacceptable to the Company.The Committee considered the following factors related to risk: · Compensation philosophy that targets salaries at the market median and incentives modestly above median · Short-term incentive design that caps maximum awards for the achievement of operating profit and economic value added targets reflective of the Company’s business plan · Long-term incentives allocated to two separate vehicles · Stock ownership guidelines · Incentive compensation recoupment policy The Committee believes that the above factors as well as the overall executive compensation design, policies and mix of compensation serve to manage risk in a manner that is acceptable to the Company and its shareholders. The Committee makes decisions regarding executive compensation with input from its independent consultant.When making decisions regarding compensation for the Chief Executive Officer (“CEO”), the Committee has a process in which it considers comparative market data provided by its independent consultant and the CEO’s performance assessment prepared by the Company’s Board of Directors.When making decisions regarding compensation for executives other than the CEO, the Committee considers comparative market data and seeks input and evaluates recommendations from the CEO.In order to obtain comparative market data for evaluating executive compensation, the Company, through its independent consultant, utilizes compensation data published by Towers Watson.This survey contains hundreds of company participants, although the number of participants and the names of the companies that provided data for each position varies by position and is not provided by the survey publisher.The Company targets industrial / manufacturing companies of similar size, complexity, employment region and performance in developing this data.Because data sample sizes for these types of companies may not be sufficient, the Company supplements such data with broader and more general industry data to develop its market data. In evaluating compensation for calendar 2012, the Committee’s independent consultant developed a group of peer companies to make assessments of market compensation and to determine the alignment of compensation earned relative to company and peer performance.The peer group targeted industrial/manufacturing companies of similar size, complexity, employment region and performance.The peer group of companies used in evaluating compensation for calendar 2012 were: CLARCOR Inc.Consolidated Graphics, Inc.ESCO Technologies Inc. Graco Inc.Hillenbrand, Inc.John Wiley & Sons, Inc. KamanCorporationMiddleby Corp.Minerals Technologies Inc. Mine Safety Appliances Co.RTI International Metals, Inc.Schweitzer-Mauduit International Inc. Service Corp. InternationalStandex International Corp.Stewart Enterprises Inc. Westinghouse Air Brake Technologies Corporation 33 The Committee does not consider amounts from prior performance-based compensation, such as prior bonus awards or realized or unrealized stock option gains, in its decisions to increase or decrease compensation in the current year.The Committee believes that this would not be in the best interest of retaining and motivating the executive. Pay-for-Performance Alignment The Committee believes there are different ways of assessing whether compensation paid to executives aligns with the performance of the Company.For the Committee’s consideration in understanding the Company’s pay-for-performance alignment, the Committee’s compensation consultant examined the relationship of our CEO’s realizable compensation and the Company’sperformance relative to the CEO compensation and performance of our peer group of 16 peer companies.Performance was defined as the relative ranking of the following four performance metrics: · Net sales growth · Return on invested capital · Growth in earnings before interest and taxes · Total shareholder return (stock price appreciation plus dividends) The consultant evaluated each performance metric independently relative to the peer companies for the year 2011, the three-year period 2009 through 2011, and the five-year period 2007 through 2011.The relative ranking of each performance metric was averaged to form a composite ranking.The Company’s relative composite performance ranking was aligned with the peer companies as follows: · 2011: 27thpercentile · 2009 through 2011: 34th percentile · 2007 through 2011: 43rd percentile The consultant compared the performance for 2011 to the CEO’s bonus for fiscal year 2011.For this time frame, the CEO received a bonus payment under our incentive compensation plan of $948,800, which was equal to 148% of his target bonus opportunity.This bonus amount ($948,800) ranked at the 44th percentile (second quartile) of the peer group CEO’s, respectively, while the Company’s relative performance composite ranked at the 27th percentile (second quartile) of the peers and the Company’s return on invested capital ranked at the 40th percentile (second quartile) of the peers. The Committee is satisfied with the alignment of the relative ranking of the CEO’s bonus with the relative ranking of Company performance. For the three-year period 2009 through 2011, the CEO’s three-year realizable compensation relative to peers ranked at the 17th percentile (first quartile) while the Company’s performance composite ranked at the 34th percentile (second quartile) of the peers.Realizable compensation includes base salary, actual bonuses paid, the intrinsic value of stock options and stock awards at the year-end 2009 stock price and performance shares earned or expected to be earned. For the five-year period 2007 through 2011, the CEO’s five-year realizable compensation relative to peers ranked at the 16th percentile (first quartile) while the Company’s performance composite ranked at the 43rd percentile (second quartile) of the peers. The Committee evaluated this information and concluded that the Company’s relative performance was higher than the relative realizable value of compensation paid to the CEO on both a three-year and five-year basis.The Committee concluded that while the Company’s return on invested capital has outperformed the peer group over the one,three- and five-year 34 periods, stock price returns have fallen short of the peer group median.Since the Company’s long-term incentive awards are based on achieving stock price appreciation hurdles, the majority of our performance-based stock awards over the past five years have not vested as shown in the table below for our CEO: Grant Date Percent of Forfeiture Grant Grant Value Stock Price Stock Price Vesting Hurdles Shares Earned Date 33.3% 0.0% 0.0% 66.7% 0.0% Totals 22.5% This further emphasizes the alignment of our performance-based long-term incentive arrangements with Company stock price returns. Base Salaries The Committee determines and approves the base salaries of the Company’s executives, including the CEO, and considers recommendations from the CEO with respect to the other executives.The Committee employs the same principles that are applied in developing the base salaries of all employees.Base salary ranges are determined for each executive position based on their level, responsibilities and complexity using the 50th percentile survey data for similar positions at comparable companies.A base salary “mid-point” is determined for each position based on this competitive market median data and ranges are established to provide that the Company’s salary levels are managed between 80% and 120% of such “mid-point.” In determining base salary adjustments for each executive, the Committee considers the individual’s performance evaluation, the level of responsibility for the position, an individual’s current base salary in relation to “mid-point” and industry competition for executive talent.As discussed earlier, the Committee’s philosophy is to target fixed base salaries at the median of the market.On this basis, calendar 2012 base salaries were increased in the range of 4% to 7% for each of the NEO’s, except Mr. Gackenbach.The base salary of Mr.Gackenbach was increased 11% to approximately 86% of mid-point (Mr.Gackenbach was promoted to his current position in October 2011).As a result of these adjustments, when compared to the market median base salary data developed for each position by our consultant, each named executive officer’s fiscal2012 base salary was positioned as follows:Mr.Bartolacci– 95%, Mr. Nicola – 98%, Mr.Gackenbach– 86%, Mr. Dunn – 93% and Mr.Walters – 94%. The Company has a process under which executives are subject to an annual individual performance evaluation.The evaluations are designed to rate each executive on various criteria, both objective and subjective, including the areas of leadership, technical expertise, initiative, judgment and personal development.An overall rating is assessed to each individual from these evaluations and is an important element in determining annual adjustments to base salaries.The rating levels include:Distinguished (highest rating), Commendable, Competent, Adequate and Provisional (lowest rating).The Committee conducts an evaluation of the CEO’s performance and the CEO conducts an evaluation of each executive officer’s performance.Each of the named executives, including Mr. Bartolacci, was rated at either the Commendable or Distinguished levels. 35 Annual Incentive Compensation The Company’s 2010 Incentive Compensation Plan covers the annual incentive compensation to be paid to key managers of the Company, including the NEOs.The plan provides an incentive arrangement based on the establishment and achievement of annual goals reflective of the Company’s business plan.The objective of the program is to promote the Company’s goal of increasing shareholder value.The Company believes that two of the key elements in the creation of shareholder value are growth in operating profit and improvement in operating profit greater than the cost of the capital utilized to generate this profit.Operating profit less the associated capital cost is referred to as “economic value added”.Accordingly, the current incentive compensation plan is designed to motivate management to achieve levels of operating profit and economic value added reflective of the Company’s business plan. Designated managers within each of the Company’s business segments participate in the incentive program for their respective business unit.Incentive compensation for these participants is calculated based on the achievement of operating profit and economic value added targets established for their individual business unit.Economic value added for business units is defined as the unit’s operating profit less its cost of capital (cost of capital is determined based on a pre-tax rate of 12% times net controllable assets, which is estimated to be the Company’s weighted average pre-tax cost of capital). Incentive compensation for corporate executives is calculated based on the achievement of pre-established targets for net income and economic value added performance of the Company on a consolidated basis.Corporate economic value added is defined as the Company’s net income less its after-tax cost of capital (with cost of capital based on an after-tax rate of 8%, which is estimated to be the Company’s weighted average after-tax cost of capital). Operating profit, net income and economic value added targets are established at the beginning of the fiscal year by the Compensation Committee.In determining these targets for fiscal 2012, the Committee considered the long-term growth objectives of the Company; fiscal 2012 operating budgets approved by the Company’s Board of Directors; and current economic, industry and competitive market conditions.Fiscal 2012 performance targets established for the business units of the NEO’s were as follows: Corporate (Mr. Bartolacci, Mr. Nicola and Mr. Walters) Net Income Economic Value Added Relative Incentive % Target $ $ % Minimum $ $ 50 % Maximum $ $ % Memorialization (Mr. Gackenbach) Operating Profit Economic Value Added Relative Incentive % Target 100% Minimum 50% Maximum 200% Brand Solutions (Mr. Dunn) Operating Profit Economic Value Added Relative Incentive % Target 100% Minimum 50% Maximum 209% 36 The Corporate amounts reflect the consolidated net income and economic value added of the Company.The Memorialization amounts include the combined results of the Cemetery Products and Funeral Home Products segments.The Brand Solutions amounts include the combinedresults of the Graphics Imaging, Marking and Fulfillment Systems and Merchandising Solutions segments. The attainment of target performance levels result in an earned incentive equivalent to the participant’s target incentive amount (discussed below).No incentive amounts are earned for operating results that do not achieve the defined minimum performance levels.Incentive amounts cannot exceed the defined maximum percentage of the participant’s target incentive amount.Earned incentive percentages are interpolated within the ranges. For fiscal 2012, one-half of the participant’s incentive compensation opportunity was based on the achievement of the operating profit targets (net income in the case of Corporate participants), with the remaining portion based on the achievement of the economic value added targets. The target incentive amount is expressed as a percentage of the participant’s base salary and based upon the executive’s position and the industry recommended percentage target for the position as provided to the Company by the plan’s independent consultant.Target, minimum and maximum incentive award opportunities for the Chief Executive Officer and other named executives are included in the table below. Named Executive Officer Target Incentive Award as a Percent of Base Salary Minimum Incentive Award as a Percent of Base Salary Maximum Incentive Award as a Percent of Base Salary J.C. Bartolacci % 50 % % S.F. Nicola 70
